       Case 3:19-cr-00041-JBA Document 53 Filed 01/08/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT


 UNITED STATES OF AMERICA                       : CRIMINAL NO. 3:19-cr-41 (JBA)

                    vs.                         :
                                                : January 8, 2020
 KENTWAN ROBINSON


      CONSENT MOTION TO EXTEND DEADLINES FOR FILING SENTENCING
                            MEMORANDA

       The defendant, Kentwan Robinson, requests that the Court extend the deadline for filing his

memorandum in advance of the Fatico hearing scheduled for February 5, 2020. Mr. Robinson’s

memorandum is due January 10, 2020 and the Government’s memorandum is presently due January

17, 2020.

       The Government has indicated to undersigned counsel that since its sentencing memorandum

will be largely dictated by the outcome of the Fatico hearing, it seeks an extension of its deadline

from January 17, 2020 to February 10, 2020, a date after the Fatico hearing.          Accordingly,

undersigned counsel requests an opportunity to file a sentencing memorandum on behalf of Mr.

Robinson by January 17, 2020, as that allows counsel additional time to gather information pertinent

to the sentencing memorandum.       Furthermore, counsel proposes that Mr. Robinson submit a

supplemental memorandum on February 10, 2020 to address any issues that arise during the Fatico

hearing.

       Assistant United States Attorney Joseph Vizcarrondo has no objection to this motion being

granted.
       Case 3:19-cr-00041-JBA Document 53 Filed 01/08/20 Page 2 of 2



       WHEREFORE, the defendant respectfully requests that the Court extend the deadline for the

defendant’s sentencing memorandum from January 10, 2020 to January 17, 2020, and that the Court

extend the deadline for the Government’s memorandum to February 10, 2020.




                                               Respectfully submitted,

                                               THE DEFENDANT,
                                               Kentwan Robinson

                                               OFFICE OF THE FEDERAL DEFENDER

Dated: January 8, 2020                          /s/ Allison M. Near
                                               Allison M. Near
                                               Assistant Federal Defender
                                               265 Church Street, Suite 702
                                               New Haven, CT 06510
                                               Phone: (203) 498-4200
                                               Bar No.: ct27241
                                               Email: allison_near@fd.org




                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on January 8, 2020, a copy of the foregoing was filed electronically
and served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent to
all parties by operation of the Court’s electronic filing system or by mail to anyone unable to accept
electronic filing as indicated on the Notice of Electronic Filing. Parties may access this filing through
the Court’s CM/ECF System.

                                                       /s/ Allison M. Near
                                                       Allison M. Near




                                                   2
